DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
2.	The amendment of September 6, 2022 has been entered. Claims 1-2, 4, and 20-23 are cancelled. Claim 3 has been amended. Claims 3, and 5-19 are under consideration in this office action. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 6, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejection
4.	The new matter rejection of claims 3 and 5-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of applicants’ amendments.
Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 3 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats inflammatory bowel disease (IBD);  does not reasonably provide enablement a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The specification teaches “butyrate-producing bacteria have the potential to treat or prevent metabolic disease and/or inflammatory conditions through several different mechanisms of action (Brahe et al., Int. Ass. For the Study of Obesity (2013):1-9. doi:10.1111/obr.12068).”[para 0014]. Example 1 refers to the study using a randomised, placebo-controlled, double-blind, parallel, intervention study with voluntary IBS out-patients with IBS according to Rome III criteria. There is no teaching within the specification of treating any and all types of dysbiosis of Oscillospira spp.  There is no teaching of treating the dysbiosis of Oscillospira spp. is associated with one or more diseases or disorders selected from the group consisting of: a gastrointestinal disorder; metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; Crohn’s disease; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travelers’ diarrhea in any subject. The background at paragraph [0003] of the instant specification states: 
Dysbiosis of Oscillospira spp., involves decreased levels of Oscillospira spp., and is associated with several undesirable conditions, disorders, syndromes and/or diseases, including gastrointestinal disorders, metabolic disorders and/or inflammatory disorders or diseases, such as 
 obesity, high BMI (Tims et al., ISME J. (April 2013); 7(4): 707-717.              doi:10.1038/ismej.2012.146.Epub 2012 Nov. 29) and type 2 diabetes; 
autism and pervasive development disorder (De Angelis et al., (2013) PLOS 
ONE 8(10):e76993); flatulence (Manichanh et al., Gut (2014); 63:401-408); intestinal permeability (Hamilton et al., AM J. Physiology (2015); 308 (10): 
G840-G851; and Lam et al., (2012) PLOS ONE 7(3):e34233); Irritable Bowel Syndrome (IBS); and other inflammatory-related disorders, such 
             as Inflammatory Bowel Disease (IBD) including Crohn's disease (Kaakoush 
             et al., J. Clinical Microbiology (2012); 50(10):3258-3266), and/or ulcerative                           
             colitis; childhood metabolic disease and/or atopic disease; atherosclerosis; non-     
             alcoholic fatty liver disease; dyslipidemia; and travellers' diarrhoea.

No where within the specification is taught an enabling description of treatment and administration of at least one strain of Lactobacillus plantarum  treating obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; and other inflammatory disorders, such as Crohn’s disease and ulcerative colitis; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea.  The specification does not provide any correlation when increasing Oscillospira spp. by administering at least one strain of Lactobacillus plantarum to treat obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; and other inflammatory disorders, such as Crohn’s disease and ulcerative colitis; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea.

 The specification fails to teach examples of treating the majority of the different type of dysbiosis of Oscillospira spp.  At best, the prior art shows the microbiota of autism and pervasive development disorder and other diseases. There is no enabling evidence that increasing the numbers of Oscillospira spp. in a subject by administering at least one strain of Lactobacillus plantarum will treat autism, pervasive development disorder, metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; Crohn’s disease; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea in any subject. 
Applicants’ have provided no guidance to enable one of ordinary skill in the art as to how determine, without undue experimentation, a method which treats autism, type 2 diabetes or any dysbiosis disease or disorder associated with Oscillospira spp; therefore, one of skill in the art would have to locate de novo steps required for the claimed method. 
Given the lack of guidance contained in the specification and the unpredictability for disease or disorder prevention, one of skill in the art could not make or use the broadly claimed invention without undue experimentation.  The specification fails to provide an enabling disclosure for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method prevents all types of dysbiosis of Oscillospira spp as recited in the claims. In view of the lack of guidance contained in the specification and the unpredictability for a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method prevents any or all types dysbiosis of Oscillospira spp., one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 

Response to Arguments
6.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  While Applicants removed the word “preventing”; applicants did not address the fact that the claims do not reasonably provide enablement a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. any gastrointestinal disorder; metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; Crohn’s disease; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea in any subject. Applicants point to no administration, increase of i the numbers of Oscillospira spp in any subjects, followed by treatment a dysbiosis of Oscillospira spp. several undesirable conditions, disorders, syndromes and/or diseases, including gastrointestinal disorders, metabolic disorders and/or inflammatory disorders or diseases, such as 
obesity, high BMI, type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability, Crohn's disease, ulcerative     colitis; childhood metabolic disease and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; dyslipidemia; and travellers' diarrhoea.  Therefore, the rejection of record is maintained for the reasons stated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 3 recites “…a dysbiosis of Oscillospira spp.” however, the phrase is unclear. There is no definition of a dysbiosis of Oscillospira spp.. It is unclear if Applicants is referring to a specific dysbiosis disorder caused by low levels of Oscillospira spp, whereby increasing the number of Oscillospira spp treats a particular type of dysbiosis.  Applicants have not taught specific diseases or disorders associated  with Oscillospira spp.  Therefore the metes and bounds of the claim phrase are unclear and indefinite. Thus, clarification is required to overcome the rejection.

Response to Arguments
8.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  
Applicants pointed to the definition of dysbiosis. However, the issue was about the phrase “…a dysbiosis of Oscillospira spp.” being unclear.  Applicants pointed to para [0003] of the instant specification  which stated “Dysbiosis of Oscillospira spp., involves decreased levels of Oscillospira spp., and is associated with several undesirable conditions, disorders, syndromes and/or diseases…” Again the unclarity of the phrase was not about the involvement of decreased levels of Oscillospira spp. Applicant pointed to para [0020] of the instant specification regarding the treatment and/or prophylaxis with at least one strain of Lactobacillus plantarum according to the invention is effective to increase and preferably maintain increased numbers of Oscillospira spp. in a subject compared to Oscillospira spp. numbers without treatment.  Applicants did not point to what dysbiosis or deleterious imbalance or disturbance in the normally diverse microbiota or what from a wide variety of deleterious conditions and/or diseases was treated. What are the associated with several undesirable conditions, disorders, syndromes and/or diseases of Oscillospira spp being treated? It is unclear if treating dysbiosis of Oscillospira spp means just increases the numbers of Oscillospira spp., as alluded to in para [0020]; therefore “treats a dysbiosis of Oscillospira spp” does not actually treat any undesirable conditions, disorders, syndromes and/or diseases.  Applicants has failed to correlate an increase in numbers of Oscillospira spp. by administering at least one strain of Lactobacillus plantarum to the subject to treat autism, pervasive development disorder, metabolic and/or inflammatory disorder, syndrome and/or disease, such as obesity, high BMI, dyslipidemia and type 2 diabetes; autism and pervasive development disorder; flatulence; intestinal permeability; Crohn’s disease; childhood metabolic and/or atopic disease; atherosclerosis; non-alcoholic fatty liver disease; and travellers’ diarrhea in any subject. Therefore, applicants arguments are not persuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al., (The Journal of Clinical Endocrinology & Metabolism, Volume 101, Issue 1, 1 January 2016, Pages 233–242) in view of Molin et al., (WO 2008105715 published Sept. 2008, priority to March 2007). 
The claims are drawn to a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp.
Haro et al., teach Gut microbiota, which acts collectively as a fully integrated organ in the host metabolism, can be shaped by long-term dietary interventions after a specific diet [context].  Our aim was to study the lasting changes in the microbiota after the long-term consumption (1 year) of a Med diet [Introduction]. To ensure that the main fat source of the Med diet (olive oil) was identical for all patients in this group, the olive oil was given to the participants by the research team [Study Design].   In Figure 2, the Mediterranean diet (Med diet) increased Oscillospira genera [results].  Table 4 shows the relationship between the observed changes in both microbiota composition and fecal and plasma metabolome.  The metabolites associated with Oscillospira are Glutamate, Panththenate, Vaccentate and Valylglutamine [Table 4]. Moreover, we have previously shown that Med diet consumption increases the abundance of several butyrate-producing bacteria in patients with metabolic syndrome, whereas no changes were observed in this bacterial species after the consumption of an LFHCC diet, which suggests that the degree of dysbiosis associated with the pathophysiological conditions may be a determinant in the response to a specific therapeutic diet-based treatment [Discussion].  In addition, the Med diet increased the relative abundance of Oscillospira, a genus belonging to the Ruminococcaceae family, associated with the feeding of fresh forage in ruminants such as cattle and sheep, suggesting a microbiota adaptation to a vegetable-rich diet such as the Med diet [Discussion]. The Med diet exerts a protective effect on the development of type 2 diabetes by different specific changes in the gut microbiota [conclusions]. Therefore, Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. While Haro et al., do teach the oral administration of olive oil; Haro does not explicitly state that olive oil contains Lactobacillus plantarum which is simultaneously administered with the olive oil used by recipients.
Molin et al., describes a method of increasing bacterial diversity in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition comprising about 1×109 to about 1×1011 colony forming units (CFU) of a strain of Lactobacillus plantarum selected from the group consisting of Lactobacillus plantarum 299 deposited under accession number DSM 6595; Lactobacillus plantarum 299v deposited under accession number DSM 9843; Lactobacillus plantarum HEAL 9 deposited under accession number DSM 15312; Lactobacillus plantarum HEAL 19 deposited under accession number DSM 15313; and Lactobacillus plantarum HEAL 99 deposited under accession number DSM 15316, wherein said administration of said strain of Lactobacillus plantarum produces an increased bacterial diversity index difference in the gastrointestinal tract of said individual compared to placebo. The calculation of the diversity index difference is performed and/or can be measured by other known means and a person skilled in the art. The administration of only one single strain of Lactobacillus plantarum provides an increased diversity. 
L. plantarum frequently occurs spontaneously, in high numbers, in most lactic acid fermented foods, especially when the food is based on plant material, for example, in brined olives, capers (caper berries), and cassava. Thus, it is obvious that individuals consuming lactic acid fermented products of plant origin also consume large amounts of L. plantarum [Detailed Description].
 The composition is administered to a healthy individual for prophylactic treatment against developing low bacterial diversity (LBD). Further, said composition is administered to an individual having LBD, irrespective of the origin of LBD, for prophylactic treatment against developing one or more physiologically disturbed conditions. Moreover, said composition is administered to an individual having large intestinal bacterial overgrowth (LIBO) or small intestinal bacterial overgrowth SIBO, irrespective of the origin thereof, for prophylactic treatment against developing one or more physiologically disturbed conditions, e.g. translocation. In a further embodiment individuals having LDB suffering from one or more of the above-mentioned physiologically disturbed conditions may be subjected to administration with said composition with a view to increasing the bacterial diversity in the gastrointestinal tract and thereby improving the overall health condition of the individual, optionally also alleviating the effects of said one or more physiologically disturbed conditions.
Usually the small intestine is dominated by the same types of bacteria that are found in colon, i.e. different classes of Firmicutes, Bacteriodetes, Fusobacteria, Verrucomicrobia, Proteobacteria and Bifidobacterium (WANG, M., AHRNÉ, S., JEPPSSON, B. & MOLIN, G. (2005). It is noted that Firmicutes phylum is composed of more than 200 different bacteria including Oscillospira. Molin et al., incorporates by reference the comparison of bacterial diversity along the human intestinal tract by direct cloning and sequencing of 16S rRNA genes of butyrate producing bacteria FEMS Microbial Ecology 54: 219-231) including the presence of Oscillospira spp [Background Art].
Molin et al., teach it has been demonstrated in the technical field that the diversity of the gastrointestinal tract in patients with Crohn's disease is low. Reduction in diversity of the colonic mucosa associated bacterial microflora, including Oscillospira in patients with active inflammatory disease. 
The expression “physiologically disturbed conditions” used throughout the application text means any undesired health condition or conditions in connection with or due to the presence of LDB such as gastrointestinal disorders, e.g. translocation, Crohn's disease, ulcerative colitis, irritable bowel syndrome and undesired conditions due to antibiotics intake. The instant specification defines dysbiosis of Oscillospira spp is associated with diseases or disorders including gastrointestinal disorders, Crohn's disease, ulcerative colitis, and irritable bowel syndrome. 
The composition is a liquid formulation or a solid formulation, wherein said solid formulation is selected from the group consisting of tablets, sucking tablets, sweets, chewing tablets, chewing gums, capsules, sachets, powders, granules, coated particles and coated tablets, enteric coated tablets and capsules, and melting strips and films, and said liquid formulation is selected from the group consisting of oral solutions, suspensions, emulsions and syrups. The composition comprising the strain is preferably administered orally. The composition comprises a carrier material, wherein said carrier material is independently selected from the group consisting of oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins.  The composition is a medical food, a functional food, a dietary supplement, a nutritional product or a food preparation. Thus, the Lactobacillus plantarum strain may be given to the individuals in many different forms. Said food preparation may be selected from the group consisting of beverages, yoghurts, juices, ice creams, breads, biscuits, cereals, health bars, and spreads. Thus, it is realized that the composition could be easily taken in the form of a food product on a daily basis. Thus, the general health of mankind could become better by the use of the composition according to the invention. 
It is noted that administering at least one strain of Lactobacillus plantarum to the subject naturally and inherently increase the numbers of Oscillospira spp in the subject.   Furthermore, Molin et al’s method comprising administering Lactobacillus plantarum 
has been discussed above as treating dysbiosis, including dysbiosis of Oscillospira spp, which is defined as dysbiosis of Oscillospira spp is associated with diseases or disorders including gastrointestinal disorders, Crohn's disease, ulcerative colitis, and irritable bowel syndrome. The strain of Lactobacillus plantarum is present in the composition in a most preferable amount of about more preferably from about 1×109 to about 1×1011.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Molin et al., administration of Lactobacillus plantarum , naturally found in olive oil to Haro et al’s method of increasing Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil comprising of a strain of Lactobacillus plantarum whereby administration increases butyrate producing Oscillospira, a butyrate known to be associated with dysbiosis and inflammation.  One of ordinary skill in the art would have a reasonable expectation of success in producing an increase in Oscillospira.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the well known method where there is no change in the respective function of the Lactobacillus plantarum, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
10.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Applicant argue that Molin does not teach a relationship between administering L. plantarum and increasing the numbers of Oscillospira spp., as claimed. In response to applicant's arguments against the Molin et al., reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. Thus, Haro et al., teach a relationship between administering L. plantarum and increasing the numbers of Oscillospira spp., as claimed. While Molin et al., describes a method of increasing bacterial diversity in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition comprising about 1×109 to about 1×1011 colony forming units (CFU) of a strain of Lactobacillus plantarum selected from the group consisting of Lactobacillus plantarum 299 deposited under accession number DSM 6595; Lactobacillus plantarum 299v deposited under accession number DSM 9843; Lactobacillus plantarum HEAL 9 deposited under accession number DSM 15312; Lactobacillus plantarum HEAL 19 deposited under accession number DSM 15313; and Lactobacillus plantarum HEAL 99 deposited under accession number DSM 15316, wherein said administration of said strain of Lactobacillus plantarum produces an increased bacterial diversity index difference in the gastrointestinal tract of said individual compared to placebo.
Contrary to Applicants assertions, Haro et al., specifically teach how to increase the numbers of Oscillospira spp. in the gut when needed, let alone using L. plantarum to increase the numbers of Oscillospira spp.
Applicants assert that the Examiner first seems to assume, without proof, that it must be one specific ingredient in the Med diet - olive oil - and not any of the other ingredients in the defined “Med diet,” that is responsible for this beneficial effect.  In this case, Applicants are reminded that Haro et all., teach the main fat source of the Med diet (olive oil) was identical for all patients in this group, the olive oil was given to the participants by the research team [Study Design].  In Figure 2, the Mediterranean diet (Med diet) increased Oscillospira genera [results].  The metabolites associated with Oscillospira are Glutamate, Panththenate, Vaccentate and Valylglutamine [Table 4]. Moreover, we have previously shown that Med diet consumption increases the abundance of several butyrate-producing bacteria in patients with metabolic syndrome, whereas no changes were observed in this bacterial species after the consumption of an LFHCC diet, which suggests that the degree of dysbiosis associated with the pathophysiological conditions may be a determinant in the response to a specific therapeutic diet-based treatment [Discussion].  Therefore, the examiner provided scientific evidence that specific ingredient within the Med diet including olive oil – were responsible for this beneficial effect. Med diet consumption increases the abundance of several butyrate-producing bacteria; and Oscillospira species are butyrate producers.

  Furthermore, the instant claims do not exclude administration of the other ingredients provided for within the Med diet. The Office provided scientific evidence of the main fat source, olive oil which contained L. plantarum.  Furthermore, Molin et al., describes a method of increasing bacterial diversity in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition comprising about 1×109 to about 1×1011 colony forming units (CFU) of a strain of Lactobacillus plantarum. Therefore, the Office provided scientific evidence that it is was well known to administer Lactobacillus plantarum to increase biodiversity.  
Next Applicants argues that L. plantarum frequently occurs in high numbers, in most lactic acid fermented foods and that Molin et al., exemplifies foods associated with the Mediterranean diet such as olives, capers, and sourdough and exemplifies foods
not associated with the Mediterranean diet such as Ethiopian and Nigerian foods. 
The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when Molin et al., provided examples of different types foods based on plant material such as olives which are a key component of the Med diet and sourdough and capers are apart of the Med diet. Therefore Molin et al., is relevant for all it teaches. 
Applicants argue that the fermented products of plant origin known to be foods associated with the Med diet and the main fat source, olive oil many not necessarily contain L. plantarum.  The Office points out the Applicants already conceded that Molin et al., teach L. plantarum frequently occurs in high numbers, in most lactic acid fermented foods such as olives, capers and sour dough. Furthermore, the of L. plantarum within the olive oil process is well known.  See Kachouri et al., (J of Food Engineering  Volume 77, Issue 3, December 2006, Pages 746-752) the use Lactobacillus plantarum in olive oil process and improvement of phenolic compounds content.  The species Lactobacillus plantarum is the main responsible of the spontaneous fermentation of Spanish-style green olives (https://digital.csic.es/bitstream/10261/46602/3/lactobacillus_plantarum_strains_Landete.pdf). Therefore, the office provided scientific evidence that olive oil contains L. plantarum.
Applicants argue about the burden of proof for inherency.  Therefore, attention is directed to MPEP 2112 (II) stating There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Molin et al., administration of Lactobacillus plantarum, naturally found in olive oil, olives, capers, sourdough (all foods within the Med diet) to Haro et al’s method of increasing Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil comprising of a strain of Lactobacillus plantarum whereby administration increases butyrate producing Oscillospira, a butyrate known to be associated with dysbiosis and inflammation. Thus, applicants arguments are not persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 103
11.	Claims 3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haro et al., (The Journal of Clinical Endocrinology & Metabolism, Volume 101, Issue 1, 1 January 2016, Pages 233–242) and Romagnolo et al., (Nutrition Today. 2017. Vol 52, Number 5 pages 208-222) in view of Alenfall et al., (WO 2007/040444 published April 2007; priority to October 2005). 
Therefore Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. While Haro et al., do teach the administration of olive oil as part of the Med diet; Haro does not explicitly state that olive oil contains Lactobacillus plantarum which is simultaneously administered with the olive oil used by recipients.
Romagnolo et al.,  teach Inflammatory bowel disease Historically, the prevalence of IBD in the Mediterranean region has been lower compared to that of industrialized countries such as the United Kingdom, United States, Canada, and New Zealand. In vitro studies attribute the anti-inflammatory properties of olive oil to repression of cyclooxygenase-2 (COX-2) expression and PGE2 synthesis by phenolic compounds rather than to oleic acid alone. In animal studies, Extra Virgin Olive Oil (EVOO) enriched diet improved ulcerative colitis (UC) and reduced inflammation. Importantly, the supplementation with olive oil polyphenols improves results over EVOO alone [page 212, col. 2]. In Spain, daily doses of unprocessed EVOO over two 3-week periods reduced inflammatory markers compared to control subjects given refined olive oil [page 212, col 1-2].   Taken together, results of preclinical and clinical studies indicate that foods and bioactive compounds commonly present in the Mediterranean Diet (MD) tend to lower the risk of systemic inflammation and IBD [page 213, col.1].

Alenfall et al., describe a method to reducing the risk of developing diabetes, and immunoregulatory diseases such as inflammatory bowel disease. By intake of a sequence of lactobacillus strains, the immune system is activated in a manner that leads to formation of functionally active regulatory T cells.  The compositions comprised in the kit according to the invention and/or the compositions according to the invention may be independently selected from food compositions, dietary supplements, functional foods, medical foods and nutritional products [page 5]. The above mentioned food compositions may e.g. be beverages, yoghurts, juices, ice creams, breads, biscuits, cereals, health bars, spreads, or nutritional products [page 5]. Preferably, the compositions further comprise a carrier material. Said carrier material may independently be selected from the group consisting of oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins [page 6]. Even more preferred is that that said at least one strain in the compositions of the kit according to the invention is present in an amount from 1x109 to Ix1011 [page 6]. 
 Preferably, the kit is administered in a way such that each composition of the kit is administered at time intervals of between approximately 12 h and approximately 14 days, preferably approximately 24 h and approximately 7 days, more preferably between 24 h and 48 h. In one embodiment of the invention one composition comprising at least one probiotic bacterial strain is administered per day [page 7].
Alenfall et al., describes a kit comprising at least two Lactobacillus plantarum chosen from the group consisting of Lactobacillus plantarum 299, DSM 6595, Lactobacillus plantarum 299v, DSM 9843, Lactobacillus plantarum HEAL 9, DSM 15312, Lactobacillus plantarum HEAL 19, DSM 15313, and Lactobacillus plantarum HEAL 99, DSM 15316 (claim 6). The kit wherein the Lactobacillus compositions comprise a carrier, optionally chosen from oat meal gruel, lactic acid fermented foods, resistant starch, dietary fibres, carbohydrates, proteins, and glycosylated proteins (claims 9-10). The composition of Allenfall et al., is aimed to reduce the risk of developing immunoregulatory diseases such as inflammatory bowel disease (P.3, L.6-15).
 Therefore Allenfall et al., describes a method comprising administering at least one strain of Lactobacillus plantarum to the subject to treat dysbiosis such as inflammatory bowel disease which naturally increases the numbers of Oscillospira spp. in a subject. 
Thus, it would have been prima facie obvious at the time of applicants’ invention to apply Allenfall‘s administration of Lactobacillus plantarum, naturally found to increase Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil as taught by Haro et al., comprising of a strain of Lactobacillus plantarum whereby administration increases Oscillospira, and treats dysbiosis and inflammation.  Romagnolo et al., teach the results of preclinical and clinical studies indicate that foods and bioactive compounds commonly present in the Mediterranean Diet (MD) tend to lower the risk of systemic inflammation and IBD. One of ordinary skill in the art would have a reasonable expectation of success in producing an increase in Oscillospira. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the micronutrients in order to provide beneficial effects to the recipient as taught by Romagnolo et al. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take the well known method where there is no change in the respective function of the Lactobacillus plantarum upon administration naturally increases the presence of Oscillospira, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
12.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
Applicant argue that Allenfall et al. do not teach a relationship between administering L. plantarum and increasing the numbers of Oscillospira spp., as claimed. In response to applicant's arguments against the Allenfall et al., reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, Haro et al., teach a method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum to the subject to increase the numbers of Oscillospira spp in the subject, wherein the method treats a dysbiosis of Oscillospira spp. Thus, Haro et al., teach a relationship between administering L. plantarum and increasing the numbers of Oscillospira spp., as claimed. While Allenfall et al., describes a method of increasing bacterial diversity in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition comprising about 1×109 to about 1×1011 colony forming units (CFU) of a strain of Lactobacillus plantarum selected from the group consisting of Lactobacillus plantarum 299 deposited under accession number DSM 6595; Lactobacillus plantarum 299v deposited under accession number DSM 9843; Lactobacillus plantarum HEAL 9 deposited under accession number DSM 15312; Lactobacillus plantarum HEAL 19 deposited under accession number DSM 15313; and Lactobacillus plantarum HEAL 99 deposited under accession number DSM 15316, wherein said administration of said strain of Lactobacillus plantarum produces an increased bacterial diversity index difference in the gastrointestinal tract of said individual compared to placebo.
Haro et al., teach method for increasing the numbers of Oscillospira spp. in a subject in need thereof the method comprising administering at least one strain of Lactobacillus plantarum. Romagnolo et al., teach the prevalence of IBD in the Mediterranean region where Extra Virgin Olive Oil (EVOO) enriched diet improved ulcerative colitis (UC) and reduced inflammation. Allenfall et al., teach a method to reducing the risk of immunoregulatory diseases such as inflammatory bowel disease by intaking the lactobacillus strains. 
Applicants assert that the Examiner first seems to assume, without proof, that it must be one specific ingredient in the Med diet - olive oil - and not any of the other ingredients in the defined “Med diet,” that is responsible for this beneficial effect.  In this case, Applicants are reminded that Haro et all., teach the main fat source of the Med diet (olive oil) was identical for all patients in this group, the olive oil was given to the participants by the research team [Study Design].  In Figure 2, the Mediterranean diet (Med diet) increased Oscillospira genera [results].  The metabolites associated with Oscillospira are Glutamate, Panththenate, Vaccentate and Valylglutamine [Table 4]. Moreover, we have previously shown that Med diet consumption increases the abundance of several butyrate-producing bacteria in patients with metabolic syndrome, whereas no changes were observed in this bacterial species after the consumption of an LFHCC diet, which suggests that the degree of dysbiosis associated with the pathophysiological conditions may be a determinant in the response to a specific therapeutic diet-based treatment [Discussion].  Therefore, the examiner provided scientific evidence that specific ingredient within the Med diet including olive oil – were responsible for this beneficial effect. Med diet consumption increases the abundance of several butyrate-producing bacteria; and Oscillospira species are butyrate producers.
Applicants argue that the fermented products of plant origin known to be foods associated with the Med diet and the main fat source, olive oil many not necessarily contain L. plantarum.  The Office points out the Applicants already conceded that Molin et al., teach L. plantarum frequently occurs in high numbers, in most lactic acid fermented foods such as olives, capers and sour dough. Furthermore, the of L. plantarum within the olive oil process is well known.  See Kachouri et al., (J of Food Engineering  Volume 77, Issue 3, December 2006, Pages 746-752) the use Lactobacillus plantarum in olive oil process and improvement of phenolic compounds content.  The species Lactobacillus plantarum is the main responsible of the spontaneous fermentation of Spanish-style green olives (https://digital.csic.es/bitstream/10261/46602/3/lactobacillus_plantarum_strains_Landete.pdf). Therefore, the office provided scientific evidence that olive oil contains L. plantarum.
Applicants argue about the burden of proof for inherency.  Therefore, attention is directed to MPEP 2112 (II) stating There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Allenfall‘s administration of Lactobacillus plantarum, naturally found to increase Oscillospira in the gastrointestinal tract of a human individual the method comprising orally administering to the individual a composition such as olive oil as taught by Haro et al., comprising of a strain of Lactobacillus plantarum whereby administration increases Oscillospira, and treats dysbiosis and inflammation.  Romagnolo et al., teach the results of preclinical and clinical studies indicate that foods and bioactive compounds commonly present in the Mediterranean Diet (MD) tend to lower the risk of systemic inflammation and IBD. Thus, one of ordinary skill in the art would have a reasonable expectation of success in producing an increase in Oscillospira and provide beneficial effects to the recipient as taught by Romagnolo et al. Accordingly, applicants arguments are not persuasive and the rejection is maintained. 

Pertinent Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Mediterranean Diet and Gut Wellness teach types of Mediterranean foods include olives/olive oil  https://www.ombrelab.com/blogs/heart/mediterranean-diet-and-gut-health
The Mediterranean diet and allow cooking to cut the salt quantity. A key plant ingredient in most our Mediterranean recipes are: capers. In Crete, bread is often made with barley or wheat and is often made with a sourdough starter, as opposed to yeast. Sourdough bread has a lower glycemic index than yeast bread and some think it might be slightly healthier for you. It is eaten at almost every meal, but not in huge quantities, and always in conjunction with lots of veggies, olive oil, beans, or meat. 
https://artisansoftaste.com/2009/07/capers-key-ingredient-mediterranean-diet/


Conclusion
14.	No claims allowed.


15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645